DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 36 recites “A solubility enhancing aqueous composition consisting of an anionic component comprising….a cationic component comprising”; this renders the claim indefinite because the claim limits the claim to “consisting of” and then recites “comprising”, which is open ended.  Claims 8-9 are subsumed under the rejection.  For prior art purposes, the Examiner construes the composition as open ended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Creasey et al (US Patent Application 2013/0315779 (already of record)).
Regarding claims 1-7, Creasey et al teaches an aqueous acidic composition for controlling odors and bacterial growth (which satisfies claimed solubility enhancing composition) comprising 5-35% ammonium compound, which is most preferably ammonium sulfate and 10-60% of an acid such as sulfuric acid having a high purity of about 89-99.9% purity and 0.5-30% of a metal sulfate, such as iron sulfate.  Creasey et al further teaches forming a solution (which satisfies claimed composition is free of solids) (Paragraphs 16, 20).  However, Creasey et al fails to specifically disclose the claimed amounts of sulfate ions, ammonium ion and hydrogen ions as instantly claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the claimed amounts of sulfate ions, ammonium ions and hydrogen ion as instantly claimed in Creasey et al as Creasey et al teaches overlapping amounts of the claimed ions.  A prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).  For example, a composition comprising 52% sulfuric acid, 13% ammonium sulfate and 0.5% iron sulfate would provide a composition comprising 19.51 moles of hydrogen ion per liter, 2 moles of ammonium ion per liter and 10.78 moles of sulfate ions per liter.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Magin (US Patent No. 3,625,908 (already of record)).
Regarding claims 1-7, Magin teaches an acidic aqueous cleaning solution for removing deposits (which satisfies claimed solubility enhancing aqueous composition) comprising an aqueous solution of hydrogen ions in a concentration from 0.10 to 8 moles per liter, ammonium ions in a concentration of from 0.01 to 1.0 moles per liter and sulfate ions in a concentration of from 0.10 to 6 moles per liter (which satisfies claimed composition free of solids) (Abstract; Col. 1, Lines 39-50).  However, Magin fails to specifically disclose the claimed amounts of sulfate ions, ammonium ion and hydrogen ions as instantly claimed.
With regard to about 8-13m/l of sulfate anions, about 1.45-2.01m/l of ammonium ions and about 17.38-21.68 m/l or hydrogen ion as a first solution, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided about 8-13m/l of sulfate anions, about 1.45-2.01m/l of ammonium ions and about 17.38-21.68 m/l of hydrogen ion as a first solution in Magin as Magin teaches mixing the components of the composition first and then mixing to 1 liter of water to provide the final concentration of sulfate, ammonium and hydrogen ions in a concentration from 0.10 to 8 moles per liter, ammonium ions in a concentration of from 0.01 to 1.0 moles per liter and sulfate ions in a concentration of from 0.10 to 6 moles per liter, hence, varying the amount/concentration of sulfate, ammonium and hydrogen ions in Magin in the composition by varying/adjusting the amount of water added to the composition would only be obvious to the ordinary artisan.  It is well known in the art to vary/adjust the amount of water in a solution to provide a concentrated solution or diluted solution, this would only be obvious the ordinary artisan.  Furthermore, discovery of an optimum value of a result effective variable is ordinarily within the skill of the art. In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  A prima facie case of obviousness may be established even though a prior art reference does not disclose any particular range, but teaches that the claimed parameters are known to affect results or properties.  In re Boesch 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TANISHA DIGGS/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        December 3, 2022